DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No.: US 10924975.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of Patent No.: US 10924975 contain all the limitations of instant claims 1-13.  The instant application claims 1-13 are broader in every aspect than claims 1-13 of Patent No.: US 10924975 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 10924975 discloses An operation method by a relay user equipment (UE) in a mobile communication system, the method comprising: transmitting, to a network node connected to the relay UE, a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE, wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE; starting a timer upon transmitting the remote UE report message to the network node; receiving, from the network node, a response message in reply to the remote UE report message; and stopping the timer upon receipt of the response message from the network node, wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (claim 1).

Regarding claim 2 of the instant application, 10924975 discloses The method of claim 1, wherein the remote UE information comprises user information associated with the remote UE (claim 2).

Regarding claim 3 of the instant application, 10924975 discloses The method of claim 2, wherein the IP address information further includes an IP address or IPv6 prefix of the remote UE in case that IP version 6 (IPv6) is used as the address type (claim 3).

Regarding claim 4 of the instant application, 10924975 discloses The method of claim 2, wherein the user information comprises at least one of International Mobile Subscriber Identity (IMSI), mobile subscriber integrated services digital network number (MSISDN), a session initiation protocol (SIP) uniform resource identifier (URI), user information for proximity-based service (ProSe), and Subscription Permanent Identifier (SUPI), Generic Public Subscription Identifier (GPSI) (claim 4).

Regarding claim 5 of the instant application, 10924975 discloses The method of claim 1, wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay (claim 5).

Regarding claim 6 of the instant application, 10924975 discloses An operation method by a network node in a mobile communication system, the method comprising: receiving, from a relay user equipment (UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE, wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE; and transmitting, to the relay UE, a response message in reply to the remote UE report message, wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (claim 6).

Regarding claim 7 of the instant application, 10924975 discloses The method of claim 6, wherein the remote UE information comprises user information associated with the remote UE (claim 7).

Regarding claim 8 of the instant application, 10924975 discloses The method of claim 7, wherein the IP address information includes an IP address or IPv6 prefix of the remote UE in case that IP version 6 (IPv6) is used as the address type (claim 8).

Regarding claim 9 of the instant application, 10924975 discloses The method of claim 7, wherein the user information comprises at least one of International Mobile Subscriber Identity (IMSI), mobile subscriber integrated services digital network number (MSISDN), a session initiation protocol (SIP) uniform resource identifier (URI), user information for proximity-based service (ProSe), and Subscription Permanent Identifier (SUPI), Generic Public Subscription Identifier (GPSI) (claim 9).

Regarding claim 10 of the instant application, 10924975 discloses The method of claim 6, wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay (claim 10).

Regarding claim 11 of the instant application, 10924975 discloses A relay user equipment (UE) operating in a mobile communication system, the relay UE comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: transmit, to a network node connected to the relay UE, a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE, wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE, start a timer upon transmitting the remote UE report message to the network node, receive, from the network function, a response message from the network node in reply to the remote UE report message, and stop the timer upon receipt of the response message from the network node, wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (claim 11).

Regarding claim 12 of the instant application, 10924975 discloses The relay UE of claim 11, wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay, and the remote UE information comprises Internet protocol (IP) address information allocated to the remote UE and user information associated with the remote UE (claim 12).

Regarding claim 13 of the instant application, 10924975 discloses A network node operating in a mobile communication system, the network node comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: receive, from a relay user equipment (UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE, wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE, and transmit, to the relay UE, a response message in reply to the remote UE report message, wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (Pub. No.: US 20150326302 A1), hereinafter Stojanovski, in view of MA et al. (Pub. No.: WO/2015/035784), hereinafter MA, and further in view of Buckley et al. (Pub. No.: US 20070238468), hereinafter Buckley.

Pub. No.: US 20160197927 A1 is a translation of Pub. No.: WO/2015/035784.

With respect to claim 1, Stojanovski teaches An operation method by a relay user equipment (UE) in a mobile communication system, the method comprising: 
transmitting, to a network node connected to the relay UE (figure 2, [0039, 0061, 0066], transmit to a network node/ network device connected to the relay UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE (figure 2, [0017, 0021, 0029, 0034], the relay device transmits a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE), 
wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214); 
transmitting the remote UE report message to the network node (figure 2, [0017, 0021, 0029, 0034, 0061], the relay device transmits a remote UE report message to the network device),  and 
the remote UE report message ([0017, 0021, 0029, 0034], the remote UE report), 
wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (figure 2, [0017, 0021, 0047], In the case of IPv4 traffic, the identification information may include the IPv4 public address of relay device 110 and the port number assigned to remote UE 114 by relay device 110).

Although Stojanovski teaches the remote UE report message as set forth above.  Stojanovski does not explicitly teach receiving, from the MME, a response message in reply to.

However, MA teaches receiving, from the MME, a response message in reply to ([0031], the relay terminal sends a relay activation request message to the MME, the relay terminal receives a response from the MME in reply to the relay activation request message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, receiving, from the MME, a response message in reply to, into the teachings of Stojanovski, in order to achieve that communications reliability is enhanced when a mobile communications network supports a trunking communications function and when some terminals are out of a mobile communication connection or outside network coverage (MA, [0006]).

The combination of Stojanovski and MA does not explicitly teach starting a timer upon transmitting, and stopping the timer upon receipt of the response message from the network node.

However, Buckley teaches starting a timer upon transmitting ([0089], Upon transmitting an update message, a timer may be started), and stopping the timer upon receipt of the response message from the network node ([0079], Upon receipt of the response message 816, the UE's timer may be stopped).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Buckley, receiving, from the MME, a response message in reply to, into the teachings of Stojanovski and MA, in order for an incoming call is to be routed to a proper domain (Buckley, [0003]).

With respect to claim 2, the combination of Stojanovski, MA, and Buckley teaches the method of claim 1.    Stojanovski teaches wherein the remote UE information comprises user information associated with the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214).

With respect to claim 3, the combination of Stojanovski, MA, and Buckley teaches the method of claim 2.    Stojanovski teaches wherein the IP address information further includes an IP address or IPv6 prefix of the remote UE in case that IP version 6 (IPv6) is used as the address type (figure 2, [0017, 0021, 0047], The identification information may include, for an IPv6 address, an IPv6 prefix).

With respect to claim 4, the combination of Stojanovski, MA, and Buckley teaches the method of claim 2.    Stojanovski teaches wherein the user information comprises at least one of International Mobile Subscriber Identity (IMSI) ([0069], an International Mobile Subscriber Identity (IMSI)).

With respect to claim 5, the combination of Stojanovski, MA, and Buckley teaches the method of claim 1.    Stojanovski teaches wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay ([0068], a PDN Connectivity Request).

With respect to claim 11, Stojanovski teaches A relay user equipment (UE) operating in a mobile communication system, the relay UE comprising
a transceiver ([0029]); and a controller coupled with the transceiver and configured to control to ([0070]):
transmit, to a network node connected to the relay UE (figure 2, [0039, 0061, 0066], transmit to a network node/ network device connected to the relay UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE (figure 2, [0017, 0021, 0029, 0034], the relay device transmits a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE), 
wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214); 
transmitting the remote UE report message to the network node (figure 2, [0017, 0021, 0029, 0034, 0061], the relay device transmits a remote UE report message to the network device),  and 
the remote UE report message ([0017, 0021, 0029, 0034], the remote UE report), 
wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (figure 2, [0017, 0021, 0047], In the case of IPv4 traffic, the identification information may include the IPv4 public address of relay device 110 and the port number assigned to remote UE 114 by relay device 110).

Although Stojanovski teaches the remote UE report message as set forth above.  Stojanovski does not explicitly teach receiving, from the MME, a response message in reply to.

However, MA teaches receiving, from the MME, a response message in reply to ([0031], the relay terminal sends a relay activation request message to the MME, the relay terminal receives a response from the MME in reply to the relay activation request message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, receiving, from the MME, a response message in reply to, into the teachings of Stojanovski, in order to achieve that communications reliability is enhanced when a mobile communications network supports a trunking communications function and when some terminals are out of a mobile communication connection or outside network coverage (MA, [0006]).

The combination of Stojanovski and MA does not explicitly teach starting a timer upon transmitting, and stopping the timer upon receipt of the response message from the network node.

However, Buckley teaches starting a timer upon transmitting ([0089], Upon transmitting an update message, a timer may be started), and stopping the timer upon receipt of the response message from the network node ([0079], Upon receipt of the response message 816, the UE's timer may be stopped).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Buckley, receiving, from the MME, a response message in reply to, into the teachings of Stojanovski and MA, in order for an incoming call is to be routed to a proper domain (Buckley, [0003]).

With respect to claim 12, the combination of Stojanovski, MA, and Buckley teaches the UE of claim 11.    Stojanovski teaches wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay (([0068], a PDN Connectivity Request), and the remote UE information comprises Internet protocol (IP) address information allocated to the remote UE and user information associated with the remote UE (figure 2, [0017, 0021, 0047]).

Claims 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski, in view of MA.

With respect to claim 6, Stojanovski teaches An operation method by a network node in a mobile communication system, the method comprising: 
receiving, from a relay user equipment (UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE (figure 2, [0017, 0021, 0029, 0034, 0039, 0061], network device receives, from a relay user device, a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE), 
wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214); and
the remote UE report message ([0017, 0021, 0029, 0034], the remote UE report),
wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (figure 2, [0017, 0021, 0047], In the case of IPv4 traffic, the identification information may include the IPv4 public address of relay device 110 and the port number assigned to remote UE 114 by relay device 110).

Although Stojanovski teaches the remote UE report message as set forth above.  Stojanovski does not explicitly teach transmitting, to the relay UE, a response message in reply to.

However, MA teaches transmitting, to the relay UE,  a response message in reply to ([0031], the relay terminal sends a relay activation request message to the MME, the relay terminal receives a response from the MME in reply to the relay activation request message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, transmitting, to the relay UE,  a response message in reply to, into the teachings of Stojanovski, in order to achieve that communications reliability is enhanced when a mobile communications network supports a trunking communications function and when some terminals are out of a mobile communication connection or outside network coverage (MA, [0006]).

With respect to claim 7, the combination of Stojanovski and MA teaches the method of claim 6.    Stojanovski teaches wherein the remote UE information comprises user information associated with the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214).

With respect to claim 8, the combination of Stojanovski and MA teaches the method of claim 7.    Stojanovski teaches wherein the IP address information further includes an IP address or IPv6 prefix of the remote UE in case that IP version 6 (IPv6) is used as the address type (figure 2, [0017, 0021, 0047], The identification information may include, for an IPv6 address, an IPv6 prefix).

With respect to claim 9, the combination of Stojanovski and MA teaches the method of claim 7.    Stojanovski teaches wherein the user information comprises at least one of International Mobile Subscriber Identity (IMSI) ([0069], an International Mobile Subscriber Identity (IMSI)).

With respect to claim 10, the combination of Stojanovski and MA teaches the method of claim 6.    Stojanovski teaches wherein the remote UE report message is a control message for a packet data network (PDN) connection in order for the relay UE to use the remote UE as a relay ([0068], a PDN Connectivity Request).

With respect to claim 13, Stojanovski teaches A network node operating in a mobile communication system, the network node comprising: 
a transceiver (figure 2, [0029], a transceiver); and 
a controller coupled to the transceiver and configured to control to ([0070], a processor):
receive, from a relay user equipment (UE), a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE (figure 2, [0017, 0021, 0029, 0034, 0039, 0061], network device receives, from a relay user device, a remote UE report message including remote UE information about a remote UE accessing a network via the relay UE),
wherein the remote UE information includes Internet protocol (IP) address information allocated to the remote UE (figure 2, [0017, 0021, 0047], the identification information may include the IPv6 prefix assigned to remote UE 214); and
the remote UE report message ([0017, 0021, 0029, 0034], the remote UE report),
wherein the IP address information includes an IP address and port information of the remote UE in case that IP version 4 (IPv4) is used as an address type (figure 2, [0017, 0021, 0047], In the case of IPv4 traffic, the identification information may include the IPv4 public address of relay device 110 and the port number assigned to remote UE 114 by relay device 110).

Although Stojanovski teaches the remote UE report message as set forth above.  Stojanovski does not explicitly teach transmitting, to the relay UE, a response message in reply to.

However, MA teaches transmitting, to the relay UE,  a response message in reply to ([0031], the relay terminal sends a relay activation request message to the MME, the relay terminal receives a response from the MME in reply to the relay activation request message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, transmitting, to the relay UE,  a response message in reply to, into the teachings of Stojanovski, in order to achieve that communications reliability is enhanced when a mobile communications network supports a trunking communications function and when some terminals are out of a mobile communication connection or outside network coverage (MA, [0006]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20060039316 A1; “Ogushi”, ([0094])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469